ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_03_EN.txt. 306




          SEPARATE OPINION OF JUDGE KOOIJMANS



   General context of the dispute — Chronic instability in the region — Inter-
connection between bilateral dispute and overall crisis — Function of judicial
dispute settlement — Importance of balanced appraisal of concerns and inter-
ests of litigants — Judgment insufficiently reflects complexity of situation.

   Ugandan military actions after 7 August 1998 only justifiable under right of
self-defence — No involvement of DRC Government in armed actions by Ugan-
dan rebel groups — Actions thus not attributable to DRC — Right of self-
defence not conditional upon armed attack by State — Uganda entitled to self-
defence against armed irregulars — Standard of necessity and proportionality
no longer met after 1 September 1998.

   Belligerent occupation in invaded areas other than Ituri district — DRC ren-
dered incapable of exercising authority by invasion — Uganda occupying Power
in all invaded areas until Lusaka Agreement — Status of Congolese rebel move-
ments after Lusaka — Effect on status of Uganda as occupying Power.

   Occupation no violation of principle of non-use of force — Conceptual dis-
tinction between jus ad bellum and jus in bello.
   Provisional measures addressed to both Parties — No evidence of violation by
Uganda provided by DRC — Court’s finding in operative part not appropriate.

  First counter-claim — Duty of vigilance and burden of proof — No evidence
of efforts by Zaire Government to control rebel groups in relevant period.


  1. Although I have voted in favour of most of the findings of the
Court as reflected in the dispositif, I nevertheless feel constrained to make
the following remarks. My main difficulty with the present Judgment is a
certain lack of balance in the description of the dispute and of the rele-
vant facts even if the conclusions drawn are in my view in general legally
correct. I will therefore start with a number of general remarks and sub-
sequently deal with certain legal issues with regard to which I would have
preferred a different approach.



                           A. GENERAL REMARKS

  2. In an article entitled “Explaining Ugandan Intervention in Congo :
Evidence and Interpretations”, the author writes :



142

307                 ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


         “[T]o explain the intervention of one State into the affairs of
      another is rarely simple or uncontroversial . . . To maintain objec-
      tivity in the face of confusing and contradictory evidence is particu-
      larly difficult . . . Moreover, the results are likely to be tentative,
      partial and complex, and therefore less than totally satisfying. One is
      more likely to end with a ‘thick description’ of a complex episode
      than a ‘scientific’ explanation of a discrete social event.” 1


   3. These cautious words of a social scientist are of limited use for a
court of justice which has to evaluate the legality of certain specific activi-
ties which have been put before it. The task of a judicial body does not
allow it to conclude with a “thick description” of a complex episode but
compels it to come to a clear and unequivocal determination of the legal
consequences of acts committed during that “complex episode”.

   4. However, in order to make its legal assessments and conclusions
comprehensible and thereby acceptable to litigant States whose leaders
are no trained lawyers (even though they may be assisted by legal pro-
fessionals), but are the main actors in the process of implementing the
judgment, a court should make clear in its reasoning that it is fully aware
of the wider context and the complexity of the issues involved. A judg-
ment which is not seen as logical and fair in its historical, political and
social dimensions runs the risk of being one compliance with which will
be difficult for the parties.

   5. The Parties to the present dispute share a hapless post-decoloniza-
tion history. They have been in the grip of merciless dictatorships which
elicited violent resistance and armed rebellions. The overthrow of these
dictatorships (in Uganda in 1986 and the Congo in 1997) did not bring
internal stability ; armed groups, either loyal to the previous régime or
pursuing goals of their own and operating from remote parts of their own
territory or from abroad continued to threaten the new leadership. In this
respect the Parties shared the plight which seems to have become endemic
in much of the African continent : régimes under constant threat from
armed movements often operating from the territory of neighbouring
States, whose Governments sometimes support such movements but often
merely tolerate them since they do not have the means to control or repel
them. The latter case is one where a Government lacks power and conse-
quently fails to exercise effectively its territorial authority ; in short, there
is a partial failure of State authority and such failure is badly concealed
by the formal performance of State functions on the international level.
Commitments entered into by Governments unable to implement them

  1 John P. Clark, Associate Professor of International Relations, The Journal of Modern

African Studies, Vol. 39 (2001), p. 262.

143

308                 ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


are unworthy of reliance from the very start and hardly contribute to the
creation of more stability.


  6. Under such circumstances, the ruling powers may feel left to their
own resources. In order to fight the armed movements operating from
abroad, usually by carrying out hit and run tactics, they often engage in
a kind of hot pursuit onto neighbouring territory since diplomatic
démarches have no effect. They may, moreover, lack all confidence in the
good intentions of the neighbour Government in spite of its commit-
ments and this may, in turn, induce them to support opposition move-
ments seeking to overthrow that “untrustworthy” Government.


   7. And so the circle is closed and we find ourselves confronted with a
pattern which is so typical for post-Cold War Africa : Governments, har-
assed by armed rebel movements often operating from foreign territory,
trying to improve their security by meddling in the affairs of neighbour-
ing States ; Governments, moreover, which have sometimes come to
power through external intervention themselves but which, once in power,
turn against their former supporters in order to become master in their
own house and to strengthen their grip on the internal situation.
   8. Needless to say, such chronic instability and the ensuing incessant
practice of unrestrained violence lead to immense human suffering. The
human disaster in Rwanda in 1994 is an extreme example, genocidal in
dimension, of a much more general pattern of gross violations of human
rights by warring factions and authorities trying to remain in power.


   9. The organized international community has thus far been unable to
provide structural assistance, necessary to strengthen State institutions,
and has thus failed to lay the basis for an improved security system in the
region. It has mainly limited itself to monitoring the situation, providing
a sometimes robust, but more often impotent, peace-keeping assistance in
war-stricken areas, and to furnishing humanitarian assistance.

   10. It is within this framework that the dispute before the Court must
be placed. It is not necessary to describe in detail the crisis as it developed
since the 1994 genocide in Rwanda nor to demonstrate how an increasing
number of States, in the Great Lakes region and even beyond, became
involved. These events have been well documented in various articles and
in a great number of reports from United Nations agencies and non-
governmental organizations 2. Suffice it to say that the Congo’s eastern


  2 See, inter alia, Mel McNulty, “The Collapse of Zaire: Implosion, Revolution or

External Sabotage ?”, The Journal of Modern African Studies, Vol. 37 (1999), pp. 53-82 ;

144

309                  ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


border area, a “line of political instability on which the future of
central Africa may well hinge” (as it was aptly called by David Shearer),
occupied a central place in the crisis. The overall picture is moreover
obfuscated by the fact that, apart from the Governments involved, an
even greater number of insurgent movements, sometimes controlled by
Governments but more often with shifting alliances, determined and
determine the situation on the ground.

   11. Is it possible to extract from this tangled web one element, to iso-
late it, to subject it to legal analysis and to arrive at a legal assessment as
to its consequences for the relations between only two of the parties
involved ? A court mandated by its Statute to decide disputes between
States whenever it has jurisdiction to do so cannot refrain from carrying
out that mandate on the ground that its judgment would only cover one
dispute which is indissolubly linked to the overall conflict. The system of
international judicial dispute settlement is premised on the existence of a
series of bilateral inter-State disputes, artificial as this sometimes may be,
as became clear, for example, in the Legality of the Use of Force cases
(the Federal Republic of Yugoslavia versus ten individual Member States
of NATO).

   12. In a slightly different context (different in that the dispute before
the Court was said to represent “a marginal and secondary aspect of an
overall problem” between the Parties) the Court stated that “no provi-
sion of the Statute or Rules contemplates that the Court should decline
to take cognizance of one aspect of a dispute merely because that dispute
has other aspects, however important”. In the present case the latter part
of the sentence could be paraphrased as “merely because that dispute is
intricately linked to a much wider problem which involves other parties
as well”. The Court went on to say that


      “never has the view been put forward that, because a legal dispute
      submitted to the Court is only one aspect of a political dispute, the
      Court should decline to resolve for the parties the legal question at
      issue between them . . . ; if the Court were, contrary to its settled
      jurisprudence, to adopt such a view, it would impose a far-reaching



Gérard Prunier, “Rebel Movements and Proxy Warfare : Uganda, Sudan and the Congo
(1986-1999)”, African Affairs, Vol. 103/412, pp. 359-383 ; John P. Clark’s article, cited in
footnote 1 ; David Shearer, “Africa’s Great War”, Survival, Vol. 41 (1999), pp. 89-106.
See also the following reports of the International Crisis Group : “North Kivu, into the
Quagmire ?” (15 August 1998) ; “Congo at War, a Briefing on the Internal and External
Players in the Central African Conflict” (17 November 1998) ; “How Kabila Lost His
Way” (21 May 1999) ; “Africa’s Seven-Nation War” (21 May 1999) ; “The Agreement on
a Cease-Fire in the Democratic Republic of Congo” (20 August 1999).


145

310               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


      and unwarranted restriction upon the role of the Court in the peace-
      ful solution of international disputes” (United States Diplomatic and
      Consular Staff in Tehran, Judgment, I.C.J. Reports 1980, p. 20,
      para. 37 ; emphasis added).
   13. The last part of this quotation illustrates the important place
assigned by the Charter to the Court in the context of the peaceful
settlement of disputes, as is clear from Article 36, paragraph 3, in
Chapter VI on the Pacific Settlement of Disputes. The concept of peaceful
dispute settlement is premised on the condition that the parties to a dis-
pute find their particular position and their specific concerns reflected in
the settlement suggested to or imposed upon them. That settlement must
acknowledge those concerns, even if it fails to satisfy the parties’ demands
or even censures their conduct.
   14. I regret that the Judgment of the Court in my view falls short of
meeting the standard just mentioned. It inadequately reflects the struc-
tural instability and insecurity in the region, the overall pattern of law-
lessness and disorder and the reprehensible behaviour of all parties
involved. A reading of the Judgment cannot fail to leave the impression
that the dispute is first and foremost a dispute between two neighbouring
States about the use of force and the ensuing excesses, perpetrated by one
of them. A two-dimensional picture may correctly depict the object
shown but it lacks depth and therefore does not reflect reality in full.


   15. It is true that in paragraph 26 the Court states that it is aware of
the complexity of the situation which has prevailed in the Great Lakes
region and that the instability in the DRC has had negative security
implications for Uganda and other neighbouring States.
   It is also true that in paragraph 221 the Court observes that the actions
of the various Parties in the complex conflict have contributed to the
immense suffering faced by the Congolese population.
   But in my view this awareness is insufficiently reflected in the Court’s
consideration of the various claims of the Parties. I will try to demon-
strate this in the sections of this opinion dealing with the right of self-
defence as claimed by Uganda (see B below), Uganda’s first counter-
claim (see E below) and Uganda’s breach of its obligations under the
Order on provisional measures (see D below).




                             B. USE OF FORCE
                            AND SELF-DEFENCE


  16. I am in full agreement with the Court that, as from the beginning
of August 1998, Uganda could, for the presence of its forces on Congo-

146

311               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


lese territory, no longer rely on the consent given by the DRC and that its
military activities from that time on thus can only be considered in the
light of the right of self-defence (Judgment, para. 106).

   17. In the preceding months the initially warm relations between the
Presidents of the DRC and Uganda had soured. In that same period the
frequency and intensity of attacks by Ugandan rebel movements oper-
ating from Congolese territory had increased. In less than two months
five attacks of a serious nature, in which a considerable number of
civilians were killed or abducted, had taken place (Judgment, para. 132).
A reoccurrence of the chronic instability of the pre-1997 period was, in
particular after the outbreak of a rebellion against President Kabila on
2 August, certainly not beyond the realm of possibility.

   18. Uganda chose to react by stepping up its military activities on the
Congolese side of the border. During the month of August the UPDF
successively took the towns and airports of Beni, Bunia and Watsa, “all
in close proximity to the border”. I fully agree with the Court when it
states that these actions were of a different nature from previous opera-
tions along the common border under the informal bilateral agreement
(Judgment, para. 110). They were military assaults which could only be
justified under the law of self-defence.

  19. Uganda has claimed that the Congolese authorities were actively
supporting the Ugandan rebels in carrying out their attacks but the
Court has not been able to find “satisfactory proof of the involvement in
these attacks, direct or indirect, of the Government of the DRC”. It thus
found that these attacks could not be attributed to the DRC and I cannot
fault this finding. (Judgment, para. 146.)

   20. The Court consequently finds that “[f]or all these reasons . . . the
legal and factual circumstances for the exercise of the right of self-defence
by Uganda against the DRC were not present”. Then follows, however, a
sentence which is not altogether clear :

        “Accordingly, the Court has no need to respond to the con-
      tentions of the Parties as to whether and under what conditions
      contemporary international law provides for a right of self-
      defence against large-scale attacks by irregular forces.” (Judgment,
      para. 147.)

  21. Presumably, the Court refers here to the exchange of arguments
between the Parties whether the threshold, which the Court had pre-
viously determined as appropriate in characterizing support of activities
by irregular bands as an attack by the “supporting” State (Military and
Paramilitary Activities in and against Nicaragua (Nicaragua v. United
States of America), Merits, Judgment, I.C.J. Reports 1986, p. 104,

147

312                ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


para. 195), was still in conformity with contemporary international
law.
  In the oral pleadings counsel for Uganda contended that
      “armed attacks by armed bands whose existence is tolerated by the
      territorial sovereign generate legal responsibility and therefore con-
      stitute armed attacks for the purpose of Article 51. And thus, there is
      a separate, a super-added standard of responsibility, according to
      which a failure to control the activities of armed bands, creates
      a susceptibility to action in self-defence by neighbouring States.”
      (CR 2005/7, p. 30, para. 80.)

  The DRC for its part denied that the mere acknowledgment that
armed groups were present on its territory was tantamount to support.

         “To assimilate mere tolerance by the territorial sovereign of armed
      groups on its territory with an armed attack clearly runs counter to
      the most established principles in such matters. That position, which
      consists in considerably lowering the threshold required for the
      establishment of aggression, obviously finds no support in the
      Nicaragua Judgment.” (CR 2005/12, p. 26, para. 6.)

  22. The Court does not deem it necessary at this point to deal with
these contentions since it has found that the attacks by the rebels “did
not emanate from armed bands or irregulars sent by the DRC or on
behalf of the DRC, within the sense of Article 3 (g) of General Assembly
resolution 3314 (XXIX) on the definition of aggression adopted on
14 December 1974” (Judgment, para. 146; emphasis added). By drawing
this conclusion, the Court, however, implicitly rejects Uganda’s argument
that mere tolerance of irregulars “creates a susceptibility to action in self-
defence by neighbouring States”.

   23. It deserves mentioning, however, that the Court deals in more
explicit detail with this issue when considering Uganda’s first counter-
claim with regard to the period 1994-1997. The Court there says that it
“cannot conclude that the absence of action by Zaire’s Government
against the rebel groups in the border area is tantamount to ‘tolerating’
or ‘acquiescing’ in their activities” and that “[t]hus the part of Uganda’s
first counter-claim alleging Congolese responsibility for tolerating the
rebel groups prior to May 1997 cannot be upheld.” (Judgment, para. 301).


   24. I agree that in general it cannot be said that a mere failure to con-
trol the activities of armed bands present on a State’s territory is by itself
tantamount to an act which can be attributed to that State, even though
I do not share the Court’s finding with regard to the first counter-claim.

148

313               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


But I fail to understand why the Court said explicitly there what it only
said implicitly with regard to the DRC’s first claim, notwithstanding that
Uganda raised that very same argument when it contested that claim.


   25. What is more important, however, is that the Court refrains from
taking a position with regard to the question whether the threshold set
out in the Nicaragua Judgment is still in conformity with contemporary
international law in spite of the fact that that threshold has been subject
to increasingly severe criticism ever since it was established in 1986. The
Court thus has missed a chance to fine-tune the position it took 20 years
ago in spite of the explicit invitation by one of the Parties to do so.

   26. But the sentence quoted in paragraph 20 calls for another com-
ment. Even if one assumes (as I am inclined to do) that mere failure to
control the activities of armed bands cannot in itself be attributed to the
territorial State as an unlawful act, that in my view does not necessarily
mean that the victim State is under such circumstances not entitled to
exercise the right of self-defence under Article 51. The Court only deals
with the question whether Uganda was entitled to act in self-defence
against the DRC and replies in the negative since the activities of the
rebel movements could not be attributed to the DRC. By doing so, the
Court does not answer the question as to the kind of action a victim State
is entitled to take if the armed operation by irregulars, “because of its
scale and effects, would have been classified as an armed attack rather
than as a mere frontier incident had it been carried out by regular armed
forces” (Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Merits, Judgment, I.C.J.
Reports 1986, p. 103, para. 195) but no involvement of the “host Govern-
ment” can be proved.

  27. The Court seems to take the view that Uganda would have only
been entitled to self-defence against the DRC since the right of self-
defence is conditional on an attack being attributable, either directly or
indirectly, to a State. This would be in line with what the Court said in its
Advisory Opinion of 9 July 2004 : “Article 51 of the Charter thus recog-
nizes the existence of an inherent right of self-defence in the case of
armed attack by one State against another State” (Legal Consequences of
the Construction of a Wall in the Occupied Palestinian Territory, I.C.J.
Reports 2004, p. 194, para. 139 ; emphasis added).

   28. By implicitly sticking to that position, the Court seems to ignore or
even to deny the legal relevance of the question referred to at the end of
paragraph 26.
   But, as I already pointed out in my separate opinion to the 2004
Advisory Opinion on Legal Consequences of the Construction of a Wall
in the Occupied Palestinian Territory, Article 51 merely

149

314                ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


      “conditions the exercise of the inherent right of self-defence on a
      previous armed attack without saying that this armed attack must
      come from another State even if this has been the generally accepted
      interpretation for more than 50 years” (I.C.J. Reports 2004, p. 230,
      para. 35).
I also observed that this interpretation no longer seems to be shared by
the Security Council, since in resolutions 1368 (2001) and 1373 (2001) it
recognizes the inherent right of individual or collective self-defence with-
out making any reference to an armed attack by a State. In these resolu-
tions the Council called acts of international terrorism, without any
further qualification and without ascribing them to a particular State, a
threat to international peace and security.

   29. If the activities of armed bands present on a State’s territory can-
not be attributed to that State, the victim State is not the object of an
armed attack by it. But if the attacks by the irregulars would, because of
their scale and effects, have had to be classified as an armed attack had
they been carried out by regular armed forces, there is nothing in the
language of Article 51 of the Charter that prevents the victim State
from exercising its inherent right of self-defence.

   30. When dealing with the first counter-claim in paragraph 301 of the
Judgment, the Court describes a phenomenon which in present-day inter-
national relations has unfortunately become as familiar as terrorism, viz.
the almost complete absence of government authority in the whole or
part of the territory of a State. If armed attacks are carried out by irregu-
lar bands from such territory against a neighbouring State, they are still
armed attacks even if they cannot be attributed to the territorial State. It
would be unreasonable to deny the attacked State the right to self-
defence merely because there is no attacker State, and the Charter does
not so require. “Just as Utopia is entitled to exercise self-defence against
an armed attack by Arcadia, it is equally empowered to defend itself
against armed bands or terrorists operating from within the Arcadian
territory”, as Professor Yoram Dinstein puts it 3.

  31. Whether such reaction by the attacked State should be called self-
defence or an act under the state of necessity 4 or be given a separate
name, for example “extra-territorial law enforcement”, as suggested by
Dinstein himself, is a matter which is not relevant for the present pur-
pose. The lawfulness of the conduct of the attacked State must be put to
the same test as that applied in the case of a claim of self-defence against
a State : does the armed action by the irregulars amount to an armed

  3 Yoram Dinstein, War, Aggression and Self-Defence, 3rd ed., 2001, p. 216.
  4 See Oscar Schachter, “The Use of Force against Terrorists in Another Country”,
Israel Yearbook on Human Rights, Vol. 19 (1989), pp. 225 ff.

150

315               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


attack and, if so, is the armed action by the attacked State in conformity
with the requirements of necessity and proportionality.
   32. As for the first question, I am of the view that the series of attacks
which were carried out from June till the beginning of August 1998, and
which are enumerated in paragraph 132 of the Judgment, can be said
to have amounted to an armed attack in the sense of Article 51, thus
entitling Uganda to the exercise of self-defence. Although Uganda,
during the proceedings, persistently claimed that the DRC was directly
or indirectly involved in these attacks, the finding that this allegation
cannot be substantiated and that these attacks are therefore not attribu-
table to the DRC has no direct legal relevance for the question whether
Uganda is entitled to exercise its right of self-defence.

   33. The next question therefore is : was this right of self-defence exer-
cised in conformity with the rules of international law ?

  During the month of August 1998 Ugandan military forces seized a
number of towns and airports in an area contiguous to the border-zone
where Uganda had previously operated with the consent of and, accord-
ing to the Protocol of April 1998, in co-operation with the DRC.

   Taking into account the increased instability and the possibility of a
return to the undesirable conditions of the late Mobutu period, I do not
find these actions unnecessary or disproportionate to the purpose of
repelling the persistent attacks of the Ugandan rebel movements.

   34. It was only when Uganda acted upon the invitation of Rwanda
and sent a battalion to occupy the airport of Kisangani — located at a
considerable distance from the border area — on 1 September 1998 that
it grossly overstepped the limits set by customary international law for
the lawful exercise of the right of self-defence.
   Not by any stretch of the imagination can this action or any of the
subsequent attacks against a great number of Congolese towns and mili-
tary bases be considered as having been necessitated by the protection of
Uganda’s security interests. These actions moreover were grossly dispro-
portionate to the professed aim of securing Uganda’s border from armed
attacks by anti-Ugandan rebel movements.

  35. I therefore fully share the Court’s final conclusion that Uganda’s
military intervention was of such a magnitude and duration that it must
be considered a grave violation of the prohibition on the use of force
expressed in Article 2, paragraph 4, of the Charter (Judgment, para. 165).

  I feel strongly, however, that the Court, on the basis of the facts and
the arguments presented by the Parties and irrespective of the motives
ascribed to them, should have gone further than merely finding that
Uganda had failed to substantiate its claim that the DRC was directly or

151

316                ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


indirectly involved in the attacks by the rebel movements and thus con-
cluding that Uganda was not entitled to self-defence. In the circum-
stances of the case and in view of its complexity, a further legal analysis
of Uganda’s position, and the rights ensuing therefrom, would in my
view have been appropriate.
   Thus the Court has forgone a precious opportunity to provide clarifi-
cation on a number of issues which are of great importance for present-
day international society but still are largely obscure from a legal point of
view.

                         C. BELLIGERENT OCCUPATION

   36. The Court is of the view that Uganda must be considered as
the occupying Power, in the sense of the jus in bello, in Ituri district. It
further concludes that it has not been provided with evidence to show
that authority as occupying Power was exercised by Ugandan armed
forces in any areas other than in Ituri district (Judgment, paras. 176 and
177).
   37. Although I have no difficulty with the Court’s finding with regard
to Ituri district, I have some doubts in respect of the Court’s reasoning
leading to the conclusion that Uganda was not in the position of an
occupying Power in other areas invaded by the UDPF.
   38. Article 42 of the 1907 Hague Regulations provides that :
      “territory is considered occupied when it is actually placed under the
      authority of the hostile army.
        The occupation extends only to the territory where such authority
      has been established and can be exercised.”
   To all appearances this definition is based on factual criteria. However,
as Professor Adam Roberts aptly remarks : “The core meaning of the
term is obvious enough ; but as usually happens with abstract concepts,
its frontiers are less clear.” 5

   39. The reasons for this lack of clarity may in the first place be of a
factual nature. The situation on the ground is often confused and the
parties involved may present conflicting pictures of this situation. In the
present case, however, the Parties agree to a remarkably great extent on
the localities taken by the UPDF in the relevant period. They differ, how-
ever, considerably on the question whether the places where Ugandan
troops were present, were actually under the authority of Uganda. This is
mainly a factual issue.

  40. The lack of clarity may, however, also be due to non-factual con-

  5 Adam Roberts, “What Is Military Occupation?”, British Year Book of International

Law, Vol. 55 (1984), pp. 249-305, at p. 249.

152

317                 ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


siderations. As one author points out : “ ‘[o]ccupation’ has . . . acquired a
pejorative connotation, and as a result, occupants would tend to prefer
euphemistic titles to portray their position” 6. This author further observes
that at the time of the adoption of the Hague Regulations it was gener-
ally assumed that, upon gaining control, the occupant would establish its
authority over the occupied territory by introducing some kind of direct
and therefore easily identifiable administration. In a period when war or
the use of force as such was not legally objectionable, the notion of occu-
pation as a term of art was not held in disrepute either. And thus the
establishment of an administrative system by the occupant was seen as
quite normal.

   41. Partly as a result of the outlawing of war, that practice has become
the exception rather than the rule. Occupants feel more and more inclined
to make use of arrangements where authority is said to be exercised by
transitional governments or rebel movements or where the occupant
simply refrains from establishing an administrative system.

        “In these cases, the occupants would tend not to acknowledge the
      applicability of the law of occupation to their own or their surro-
      gate’s activities, and when using surrogate institutions, would deny
      any international responsibility for the latter’s actions.” 7

  42. In the present case, the Court was confronted with both these fac-
tual and non-factual issues. Uganda denied its responsibility under the
law of occupation firstly on the ground that its troops were too thinly
spread to be able to exercise authority. It argued secondly that actual
authority was vested in the Congolese rebel movements, which carried
out virtually all administrative functions.

  43. The Court has deemed it its task
      “to satisfy itself that the Ugandan armed forces in the DRC were
      not only stationed in particular locations but also that they had sub-
      stituted their own authority for that of the Congolese Government”
      (Judgment, para. 173 ; emphasis added).
  44. It is in particular this element of “substitution of the occupant’s
authority for that of the territorial power” which leads in my opinion to
an unwarranted narrowing of the criteria of the law of belligerent occu-
pation as these have been interpreted in customary law since 1907.

   6 Eyal Benvenisti, The International Law of Occupation, 1993, p. 212. Roberts also

refers to this phenomenon : “To many, ‘occupation’ is almost synonymous with aggres-
sion and oppression”, op. cit., p. 301.
   7 Eyal Benvenisti, op. cit., p. 5.



153

318               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


  45. Article 41 of the “Oxford Manual” adopted in 1880 by the Institut
de droit international already stated :
        “Territory is regarded as occupied when, as the consequence of
     invasion by hostile forces, the State to which it belongs has ceased,
     in fact, to exercise its authority therein, and the invading State is
     alone in a position to maintain order there. The limits within which
     this state of affairs exists determine the extent and duration of the
     occupation.” (Emphasis added.)
  It is noteworthy that these criteria have remained virtually unaltered.
In modern national manuals on the law of armed conflict these criteria
are expressed in similar terms ; they are, firstly, that
     “military occupation presupposes a hostile invasion, resisted or un-
     resisted, as a result of which the invader has rendered the invaded
     government incapable of exercising its authority, and [secondly] that
     the invader is in a position to substitute its own authority for that of
     the former government” 8.

   46. In the present case the first criterion is certainly met ; even if the
actual authority of the DRC Government in the north-eastern part of the
country was already decidedly weak before the invasion by the UPDF,
that Government indisputably was rendered incapable of exercising the
authority it still had as a result of that invasion. By occupying the nerve
centres of governmental authority — which in the specific geographical
circumstances were the airports and military bases — the UPDF effec-
tively barred the DRC from exercising its authority over the territories
concerned.
   47. The Court, without explicitly mentioning this criterion, never-
theless seems to assume that it has been met. It concentrates, however,
on the second criterion, the actual exercise of authority by the Ugandan
armed forces and concludes that it has not been provided with “any spe-
cific evidence . . . that authority was exercised by [them] in any areas
other than in Ituri district”. It seems to adopt the view that in these areas
authority was exercised by the rebel movements which cannot be con-
sidered to have been controlled by Uganda. (Judgment, para. 177.)

   48. The Court in my view did not give sufficient consideration to the
fact that it was the Ugandan armed invasion which enabled the Congo-
lese rebel movements to bring the north-eastern provinces under their
control. Had there been no invasion, the central Government would have
been in a far better position to resist these rebel movements. Uganda’s
invasion was therefore crucial for the situation as it developed after the
outbreak of the civil war. As the decisive factor in the elimination of the

 8 United States Manual on the Law of Land Warfare (1956), FM 27-10. See also

United Kingdom Manual of the Law of Armed Conflict (2004), p. 275, 11.3.

154

319                    ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


DRC’s authority in the invaded area, Uganda actually replaced it with its
own authority.

   49. I am, therefore, of the opinion that it is irrelevant from a legal
point of view whether it exercised this authority directly or left much of it
to local forces or local authorities. As long as it effectively occupied the
locations which the DRC Government would have needed to re-establish
its authority, Uganda had effective, and thus factual, authority. Its argu-
ment that it cannot be considered to have been an effective occupying
Power, in view of the limited number of its troops, cannot therefore be
upheld 9.

   50. As long as Uganda maintained its hold on these locations, it
remained the effective authority and thus the occupying Power, until a
new state of affairs developed. Such a new state of affairs was effected by
the Lusaka Ceasefire Agreement of 10 July 1999. In normal circum-
stances, a ceasefire agreement as such does not change the legal situation,
at least as long as the occupying Power remains in control. But the
Lusaka Agreement is, as the Court states,

       “more than a mere ceasefire agreement, in that it lays down various
       ‘principles’ (Art. III) which cover both the internal situation within
       the DRC and its relations with its neighbours” (Judgment, para. 97).

   51. The Lusaka Agreement laid the foundation for the re-establish-
ment of an integrated Congolese State structure. For this purpose the
status of the two most important rebel movements — the MLC and the
RCD — now called the “armed opposition”, was modified ; they became
formal participants in the open national dialogue (Art. III, para. 19).
This new position was reflected in their signing of the agreement as
separate parties per the attached list.
   52. In my opinion the “upgraded” status of the two rebel movements
directly affected Uganda’s position as occupying Power. These move-

  9   See also Oppenheim-Lauterpacht, International Law, 7th ed., 1962, p. 435 :
        “When the legitimate sovereign is prevented from exercising his powers, and the
      occupant, being able to assert his authority, actually establishes an administration
      over a territory, it matters not with what means, and in what ways, his authority is
      exercised.” (Emphasis added.)
  See also H. P. Gasser in D. Fleck (ed.), The Handbook of Humanitarian Law in Armed
Conflict, 1995, p. 243 :
         “Even if the stated strategic goal of an invasion of foreign territory is not to gain
      control of the area or its inhabitants, but ‘merely’ to secure against attacks on the
      invader’s own territory close to the border, the invading power still bears responsi-
      bility for the parts of the territory actually controlled. Similarly, neither the claimed
      short duration of the occupation nor the absence of military administration for the
      occupied territory makes any difference.” (Emphasis added.)


155

320                     ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


ments had become — in the formulation of Chapter VI — the two parties
who, together with the central Government, had primary responsibility
for the re-establishment of an integrated State administration, as spelled
out in paragraph 2 of Chapter VI.
   53. The Lusaka Agreement certainly did not automatically bring to an
end Uganda’s status as occupying Power since that status is based on
control in fact. The recognition of the formal status of the RCD and
MLC cannot, however, be disregarded.
   After Lusaka, territorial authority could no longer be seen as vested
exclusively in the central Government but as being shared with “armed
opposition” movements which had been recognized as part of the national
authority.
   54. Only in those places where it remained in full and effective control,
like Ituri district, did Uganda retain its status as occupying Power and in
this respect I share the Court’s view that Uganda occupied Ituri district
until the date its troops withdrew. As for the other areas where it had
carried out its military activities, Uganda should, however, be considered
as the occupying Power from the date when it seized the various locations
until the signing of the Lusaka Agreement. Even if it retained its military
grip on the airports and other strategic locations, it can, as a result of the
arrangements made in the Lusaka Agreement, no longer be said to have
substituted itself for or replaced the authority of the territorial govern-
ment since under the terms of the Agreement that authority was also
exercised by the rebel movements.

   55. Whereas my disagreement with the way in which the Court inter-
preted the criteria for the applicability of the law of belligerent occupa-
tion is to a certain extent merely technical (although not without legal
consequences), I have more substantive reservations as to the way in
which the phenomenon of “occupation” is dealt with in the dispositif.

   56. In the first paragraph of the operative part the Court finds that
Uganda, by engaging in military activities against the DRC on the lat-
ter’s territory, by occupying Ituri and by supporting the irregular forces
having operated on the territory of the DRC, violated the principle of
non-use of force and the principle of non-intervention. In my view, the
occupation of Ituri should not have been characterized in a direct sense
as a violation of the principle of the non-use of force.
   57. The law on belligerent occupation was originally set up as a
“balancing mechanism” 10 between the interests of the ousted sovereign
and the occupying Power. The latter’s obligation as temporary authority
to restore and ensure public order while respecting the laws in force
(Art. 43, Hague Regulations) and its powers with respect to property
(Arts. 48 ff.) reflect this balancing mechanism. It was only in 1949 that


  10   Benvenisti, op. cit., p. 30.

156

321                ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


the rules on occupation were extended in the Fourth Geneva Convention
by adding a number of provisions regarding the treatment of the popula-
tion of occupied territory.

   58. In their interrelationship the rules on occupation form an impor-
tant part of the jus in bello or international humanitarian law. The main
purpose of that law is to protect persons caught up in conflict, even if it
does take into account the interests of the belligerent parties. It does not
differentiate between belligerents. In particular, no distinction is made in
the jus in bello between an occupation resulting from a lawful use of force
and one which is the result of aggression. The latter issue is decided by
application of the jus ad bellum, the law on the use of force, which
attributes responsibility for the commission of the acts of which the occu-
pation is the result.
   59. In the present case, the Court has found that Uganda has violated
its obligation under the principle of the non-use of force, since its military
activities do not constitute self-defence. It thus has breached its obliga-
tions under the jus ad bellum. The Court has also found that Uganda has
violated its obligations under the jus in bello, in particular in regard to
the district of Ituri, the occupation of which was the outcome of its illegal
use of force.
   60. It goes without saying that the outcome of an unlawful act is
tainted with illegality. The occupation resulting from an illegal use of
force betrays its origin but the rules governing its régime do not charac-
terize the origin of the result as lawful or unlawful.
   61. In his report for the Centennial of the First Hague Peace Confer-
ence Professor Christopher Greenwood has dealt with the implications of
the fact that nowadays the jus in bello exists “within a framework of
international law which significantly restricts the right of States to resort
to force”. He continues by saying that the full implications of the rela-
tionship between the contemporary jus ad bellum and jus in bello have yet
to be determined 11.
   62. Earlier I drew attention to the fact that the reluctance of Govern-
ments to declare the law of belligerent occupation applicable may be due
to the impression that “occupation” has become almost synonymous
with aggression and oppression.
   63. I am aware that this impression is lent credibility by Article 3 of
General Assembly resolution 3314 (XXIX) on the Definition of Aggres-
sion, which under (a) qualifies as an act of aggression : “The invasion or
attack by the armed forces of a State of the territory of another State, or
any military occupation, however temporary, resulting from such inva-
sion or attack . . .” (Emphasis added.)



  11 F. Kalshoven (ed.), The Centennial of the First International Peace Conference,

Reports and Conclusions, 2000, p. 186.

157

322                  ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


  This resolution, as important as it may be from a legal point of view,
does not in all its terms reflect customary law. The reference to military
occupation as an act of aggression is in my opinion less than felicitous 12.

   64. Professor Greenwood says that “[t]he law of belligerent occupation
has had a poor record of compliance for most of the 20th century”. In his
view the principal problem is not one of a deficiency in the law but rather
the reluctance of States to admit that the law applies at all 13. I regret that
in the first paragraph of the dispositif the Court may have contributed to
this reluctance on the part of belligerent parties to declare the law of
occupation applicable.


                           D. PROVISIONAL MEASURES

  66. In its fifth submission the DRC requested the Court to declare that
Uganda had violated the Court’s Order on provisional measures of 1 July
2000. In paragraph 7 of the dispositif the Court acceded to this request.

   For a number of reasons I do not find the Court’s reasoning in support
of this ruling to be cogent.
   67. The provisional measures indicated by the Court in its Order of
1 July 2000 were three in number and were addressed to both Parties.
The Parties were first called upon to prevent and refrain from any action,
in particular armed action, which might prejudice the rights of the other
Party or might aggravate or extend the dispute. They were further
ordered to take all measures to comply with their obligations under inter-
national law and with Security Council resolution 1304 (2000) of 16 June
2000. Finally, they were instructed to take all measures necessary to
ensure full respect within the zone of conflict for human rights and for
international humanitarian law.

  68. It deserves mentioning that, whereas the Applicant requested the
Court to indicate provisional measures addressed to Uganda, the Court
decided proprio motu to indicate measures for both Parties, as there
existed a serious risk of events occurring which might aggravate or
extend the dispute or make it more difficult to resolve (I.C.J. Reports
2000, p. 21, para. 44).


   12 See B. Broms, “The Definition of Aggression” ; Recueil des cours, Vol. 154 (1977),

p. 348 :
       “[I]t could be argued in view of the way in which the paragraph has been construed
     that the military occupation or the annexation presupposes the existence of an act of
     aggression in the form of an invasion or attack and that it would therefore not have
     been necessary to include them separately in this paragraph.”
  13 Op. cit., pp. 218-219.



158

323               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


   69. During the written and oral proceedings hardly any attention was
paid by the Parties to the Order of 1 July 2000. The DRC’s submissions
in its Reply, dated 29 May 2002, made no reference to it. The request for
a ruling that Uganda had violated the provisions of the Order appeared
for the first time in the final submissions.

   70. In paragraph 264 of the Judgment the Court notes “that the DRC
put forward no specific evidence demonstrating that after July 2000
Uganda committed acts in violation of each of the three provisional
measures indicated by the Court”.
   71. This observation would have sufficed to dismiss the DRC’s sub-
mission, just as the Court did in respect of a similar submission in its
Judgment in the case concerning the Land and Maritime Boundary
between Cameroon and Nigeria (Cameroon v. Nigeria : Equatorial Guinea
intervening). There the Court stated that it was for Cameroon to show
that Nigeria acted in violation of the provisional measures indicated in
the Order of 15 March 1996 but that Cameroon had not established the
facts which it bore the burden of proving (I.C.J. Reports 2002, p. 453,
paras. 321-322). In this respect the Court relied on its earlier statement
that it is

      “the litigant seeking to establish a fact who bears the burden of
      proving it ; and in cases where evidence may not be forthcoming, a
      submission may in the judgment be rejected as unproved” (Military
      and Paramilitary Activities in and against Nicaragua (Nicaragua v.
      United States of America), Jurisdiction and Admissibility, I.C.J.
      Reports 1984, p. 437, para. 101).
   72. In the present case, however, the Court does not do so because it
has already found (in its consideration of the DRC’s second claim) that
Uganda is responsible for acts in violation of human rights and interna-
tional humanitarian law throughout the period when Ugandan troops
were present in the DRC, including the period subsequent to the issuance
of the Order on provisional measures.

   The Court therefore concludes that Uganda did not comply with that
Order.
   73. In paragraph 265 the Court notes that the provisional measures
were addressed to both Parties and that its finding as to Uganda’s non-
compliance is “without prejudice to the question as to whether the DRC
did not also fail to comply with the provisional measures indicated by the
Court”.
   74. In view of the fact that the Court deemed it necessary to recall that
the purpose of these provisional measures was to protect the rights of
either of the Parties pending the determination of the merits (para. 263)
the formulation chosen by the Court seems to indicate an aware-
ness that this purpose has been respected neither by Uganda nor by

159

324               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


the DRC even though the latter question was not raised by Uganda and
was thus not for the Court to decide.
  75. In these circumstances it would in my view have been judicially
sound not to include in the dispositif a finding that Uganda did not
comply with the Order on provisional measures.

   I have no doubt whatsoever that Uganda breached its obligations
under the Order. This is sufficiently demonstrated in the part of the Judg-
ment dealing with the DRC’s second submission and the Court’s finding
on that submission. But the Court is also “painfully aware” that many
atrocities have been committed by other parties as well (Judgment,
para. 221).
   76. In short, in view of the fact that the DRC has not provided any
specific evidence of Uganda’s violation of the Order and taking into
account the purpose of provisional measures being the protection of the
legal interests of either party, I sincerely regret that the Court has decided
to include in the dispositif of the Judgment the finding that one of them
has violated the Order of 1 July 2000, in particular since the Court in no
way excludes that such violation has also been committed by the other
Party.

   77. There is no need for the Court to decide on each and every submis-
sion presented by the Parties. In the present case, for example, the
dispositif does not deal with the Congolese requests for cessation and
for guarantees and assurances, which only have been considered in the
reasoning. Paragraphs 264 and 265 of the Judgment were sufficient to
make clear the Court’s position in respect of the DRC’s submission on
provisional measures.

   78. The Court’s decision to include a finding in the dispositif is in my
view an illustration of the lack of balance I have referred to earlier. For
these reasons — and not because I disagree with the finding itself — I felt
constrained to vote against paragraph 7 of the dispositif.



                      E. THE FIRST COUNTER-CLAIM

   79. I share the Court’s view that it is useful to divide Uganda’s first
counter-claim into three periods. I agree with the Court that the counter-
claim is without merit as regards the second and the third period. The
following comments thus relate only to the period prior to May 1997 and
only to the merits of that part of the counter-claim.

  80. In paragraphs 298 and 299 of the Judgment the Court concludes
that Uganda has not produced satisfactory evidence that Zaire (as the
DRC was then called) actually supported the Ugandan rebel movements

160

325               ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


which were active on Zairean territory. I have no difficulty with the
Court’s view on that matter.

   81. In paragraph 300 of the Judgment the Court deals with the ques-
tion whether Zaire had acted in conformity with its duty of vigilance,
which in its words is “a different issue”. In this respect the Court takes
note of Uganda’s argument that the rebel groups were able to operate
“unimpeded” in the border area because of the almost complete absence
of central government presence or authority in the region during Presi-
dent Mobutu’s 32-year term in office. The Court continues by saying that
neither Zaire nor Uganda was in a position to put an end to the activities
of the anti-Ugandan and anti-Zairean rebel movements operating in the
area. Then it finds that, in the light of the evidence before it, it cannot,
however, conclude that the absence of action of Zaire’s Government is
tantamount to “tolerating” or “acquiescing” in their activities and that,
consequently, this part of Uganda’s counter-claim cannot be upheld.


   82. But surely it is not Uganda that has to provide evidence that Zaire
was in a position to exercise control over its borders and thus to take
action. Nor was counsel for the DRC persuasive when he argued that
Uganda itself recognized “the impossibility of effectively policing” the
common border. It is for the State under a duty of vigilance to show what
efforts it has made to fulfil that duty and what difficulties it has met. In
my view the DRC has only been successful in sufficiently substantiating
an “almost complete absence” of government presence or authority for
the period from October 1996 to May 1997, the time of the first civil war.
But I have found no evidence in the case file nor in relevant reports that
the Government in Kinshasa was not in a position to exercise its authority
in the eastern part of the country for the whole of the relevant period and
thus was unable to discharge its duty of vigilance before October 1996 ;
the DRC has not even tried to provide such evidence.




   83. I therefore fail to understand the factual ground for the Court’s
conclusion that “the part of Uganda’s first counter-claim alleging Con-
golese responsibility for tolerating the rebel groups prior to May 1997
cannot be upheld” (Judgment, para. 301). In my view the logical conclu-
sion would have been that the DRC has failed to provide evidence that it
took credible measures to prevent rebel movements from carrying out
transborder attacks or was unable to do so and that the first part of the
counter-claim thus must be upheld.


  84. Let me add that factual circumstances, such as geographical con-

161

326              ARMED ACTIVITIES (SEP. OP. KOOIJMANS)


ditions (mountainous terrain) may explain a lack of result but can never
justify inadequate efforts or the failure to make efforts.


                                          (Signed) P. H. KOOIJMANS.




162

